      Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 1 of 16                                     5/30/2017 11:28:33 PM
                                                                                         Chris Daniel - District Clerk Harris County
                                                                                                           Envelope No. 17322866
                                                                                                                  By: Justina Lemon
                                                                                                    Filed: 5/30/2017 11:28:33 PM



        2016-87708                                                            113th District Court of Harris County

                                                        Original Counterclaim and Third Party Petition of Royce Hassell

                   5/19/2017




    Michael Hassell

      c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066




                                                    X




    Trustee of James C. Hassell Intervivos Trust
       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066
                   Michael Hassell




                                                    X




Deanna Willson                                                                       24092759
               600 Travis St., Houston, Tx. 77002

         713                   226-1467                                        713                 229-2582


          deanna.willson@lockelord.com
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 2 of 16
                                                                                    5/30/201711:28:33PM
      Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page   3 of 16
                                                            ChrisDaniel-DistrictClerk
                                                                                    HarrisCounty
                                                                                    EnvelopeNo:17322866
                                                                                    By:LEMON,JUSTINAV
                                                                                    Filed:5/30/201711:28:33PM


        2016-87708                                                         113th District Court of Harris County

                                                     Original Counterclaim and Third Party Petition of Royce Hassell

                 5/19/2017




    Phillip Hassell

       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066




                                                X




    Shawn Hassell Potts
       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066




                                                X




Deanna Willson                                                                    24092759
           600 Travis St., Houston, Tx. 77002

           713                 226-1467                                     713              229-2582


          deanna.willson@lockelord.com
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 4 of 16
        Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 5 of 16                                     1/30/2018 9:02 AM
                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                        Envelope No. 22150812
                                                                                                               By: janel gutierrez
                                                                                                       Filed: 1/30/2018 9:02 AM

                                   RENTEA & ASSOCIATES
                                     __________________
                                           Attorneys At Law

                                        700 Lavaca, Suite 1400-2678
                                           Austin, Texas 78701
                                                                                           Bogdan Rentea*
Tel. (512) 472-6291                                                      *Board Certified Administrative Law
Fax (512) 472-6278                                                        Texas Board of Legal Specialization
Email: brentea@rentealaw.com



                                            January 30, 2018


Via Electronic-Filing
Chris Daniel, District Clerk
Harris County Courthouse
P.O. Box 4651
Houston, Texas 77210

                        Re:     Cause No. 2016-87708; Hassell Construction Company, Inc. v.
                                Royce Hassell and Silvia Hassell;
                                113th Judicial District Court of Harris County, Texas

Dear Clerk:

        Please be advised that the following is my vacation schedule for 2018:

                                           July 1-10. 2018
                                        November 19-28, 2018

        I respectfully request that no hearings, trials, pre-trials, arbitrations, mediations, or the like
be scheduled in any cases pending in your courts, and that counsel not set any matters for
deposition, inspections, and like matters requiring my presence.

         Please file this document in the Court's file for the above-referenced cause. This vacation
letter has been copied to all counsel of record via e-file.

                                                         Sincerely,

                                                         /s/ Bogdan Rentea

                                                         Bogdan Rentea

BR/ch

cc:     All Counsel of Record via e-file
      Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 6 of 16                                             2/2/2018 1:44 PM
                                                                                           Chris Daniel - District Clerk Harris County
                                                                                                             Envelope No. 22261184
                                                                                                                   By: Jacob Blessing
                                                                                                             Filed: 2/2/2018 1:44 PM



        2016-87708                                                              113th District Court of Harris County

                                                          Original Counterclaim and Third Party Petition of Royce Hassell

                   5/19/2017




    Michael Hassell

      c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066



                                                                  Citation




                                                     X




    Trustee of James C. Hassell Intervivos Trust
       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066
                   Michael Hassell

                                                                  Citation




                                                    X




Deanna Willson                                                                         24092759
               Locke Lord, 600 Travis St., Suite 2800, Houston, Tx. 77002

         713                   226-1467                                          713                 229-2582


          deanna.willson@lockelord.com
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 7 of 16




                     Original Counterclaim and
                     Third Party Petition of Royce
                     Hassell

                     Only 1 Instrument to be
                     served
                                                                                      2/2/20181:44:38PM
      Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page   8 of 16
                                                            ChrisDaniel-DistrictClerk
                                                                                      HarrisCounty
                                                                                      EnvelopeNo:22261184
                                                                                      By:BLESSING,JACOBK
                                                                                      Filed:2/2/20181:44:38PM


        2016-87708                                                           113th District Court of Harris County

                                                       Original Counterclaim and Third Party Petition of Royce Hassell

                 5/19/2017




    Phillip Hassell

       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066



                                                             Citation




                                                 X




    Shawn Hassell Potts
       c/o Hassell Management Services, 12211 Duncan Road, Houston, Tx. 77066



                                                              Citation




                                                 X




Deanna Willson                                                                      24092759
           Locke Lord, 600 Travis St., Suite 2800, Houston, Tx. 77002

           713                  226-1467                                      713              229-2582


          deanna.willson@lockelord.com
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 9 of 16




                     Original Counterclaim and
                     Third Party Petition of Royce
                     Hassell

                     Only 1 Instrument to be
                     served
        Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 10 of 16                           2/20/2018 12:52 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                2800 JPMorgan Chase Tower, 600     Travis No. 22636983
                                                                                                Envelope
                                                                                    Houston, TX 77002 By: Jacob Blessing
                                                                            Telephone: 713-226-1200
                                                                                             Filed: 2/20/2018 12:52 PM
                                                                                    Fax: 713-223-3717
                                                                                    www.lockelord.com

                                                                               Deanna Markowitz Willson
                                                                        Direct Telephone: 713-226-1467
                                                                               Direct Fax: 713-229-2582
                                                                          deanna.willson@lockelord.com


                                      February 20, 2018



Harris County District Clerk
Civil Intake
3012 Fannin St.
Houston, TX 77004

Re: Cause No. 2016-87708; Hassell Construction Co., Inc. v. Royce Hassell and Silvia Hassell;
    In the 113th District Court of Harris County, Texas

Dear Sir/Madam:

       Per my assistant Santa Garcia’s conversation with Regina of your office, we are making
payment of $81.00 to cover the filing fee for the Third Party Petition filed on May 19, 2017.
This should allow your office to proceed with processing of the service requests filed on
February 2, 2018 under Reference No. 22261184.

        Thank you for your assistance. If you have any questions, please call me at (713) 226-
1467.

                                                  Regards,




                                                  Deanna Willson
                                                  For the Firm

Enclosure
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 11 of 16
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 12 of 16
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 13 of 16
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 14 of 16
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 15 of 16
Case 19-03452 Document 1-3 Filed in TXSB on 05/03/19 Page 16 of 16
